Citation Nr: 1033557	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a skin condition, 
claimed as due to herbicide exposure, has been submitted and, if 
so, whether service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for stomach ulcers has 
been submitted and, if so, whether service connection is 
warranted.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a bilateral foot 
disability has been submitted and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1964 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from August 2005 and May 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin where the RO declined reopening the 
Veteran's claims finding no new and material evidence had been 
submitted. 

During the pendency of this appeal, the Veteran submitted 
statements in April 2007 and August 2009 raising claims of 
entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder 
(PTSD) and entitlement to an increased rating for nerve 
deafness respectively.  These claims have not been 
adjudicated by the agency of original jurisdiction (AOJ) 
and are, therefore, REFERRED to the RO for proper 
adjudication. 

The issues of entitlement to service connection for 
stomach ulcers and bilateral foot disabilities are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied the Veteran's skin claim in September 1983, 
March 1994, October 1998 and again in July 2003 finding no 
medical evidence supporting a nexus between any current skin 
diagnosis and any incident of his military service, to include 
herbicide exposure.  

2.  The Veteran did not appeal the July 2003 rating decision, 
making it the last final decision of the skin claim.

3. Evidence received since July 2003 does not raise a reasonable 
possibility of substantiating the Veteran's skin claim. 

4.  The RO denied the Veteran's stomach ulcer claim in September 
1983, March 1994, July 2003 and again in January 2004 finding no 
medical evidence supporting a nexus between the Veteran's stomach 
ulcers and any incident of his military service.  

5.  The Veteran did not appeal the January 2004 rating decision, 
making it the last final decision of the stomach ulcers claim.

6.  Evidence received since January 2004 raises a substantial 
possibility of substantiating the Veteran's stomach ulcers claim.

7.  The RO denied the Veteran's bilateral foot claim in October 
1969, July 2003 and again in January 2004 finding the Veteran's 
condition pre-existed his military service and no medical 
evidence supports a finding that his pre-existing condition was 
aggravated beyond the natural progression of the disability due 
to any incident of his military service.  

8.  The Veteran did not appeal the January 2004 rating decision, 
making it the last final decision of the bilateral foot claim.

9.  Evidence received since January 2004 raises a substantial 
possibility of substantiating the Veteran's bilateral foot claim.


CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision that denied service 
connection for a skin condition is final, no new and material 
evidence has since been received since then and, therefore, the 
claim for entitlement to service connection for a skin condition, 
claimed as due to herbicide exposure, may not be reopened. 
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.201, 20.302 (2009).

2.  The January 2004 RO rating decision that denied service 
connection for stomach ulcers is final, but new and material 
evidence has since been received and the claim for entitlement to 
service connection for stomach ulcers is reopened. 38 U.S.C.A. §§ 
5108, 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.201, 20.302 (2009).

3.  The January 2004 RO rating decision that denied service 
connection for bilateral foot disabilities is final, but new and 
material evidence has since been received and the claim for 
entitlement to service connection for bilateral foot disabilities 
is reopened. 38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.201, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

With regard to the stomach ulcers and bilateral foot claims, the 
Board finds sufficient new and material evidence has been 
submitted to reopen the claims and, therefore, any VCAA 
deficiencies are not prejudicial to the Veteran.

With regard to the skin claim, the notice requirements were met 
in this case by a letter sent to the Veteran in April 2005.  That 
letter advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   

Since the Board has concluded the claim may not be reopened, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The letter also satisfies the extra duty to notify provisions for 
claims to reopen a previously denied claim, such as the issue 
here.  VA must notify a claimant of the evidence and information 
that is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The 2005 letter informed the Veteran new and material 
evidence was needed to reopen the claim and provided him the 
definition of new and material evidence.  The letter also 
informed him that the claim was previously denied because there 
was no medical evidence of current diagnoses linked to any 
incident of his active military service.  The Veteran was advised 
that he must submit evidence related to this fact.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

In regard to service connection claims, the duty to assist also 
include providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  In this case, the Veteran's claim is a claim 
to reopen and, therefore, VA's responsibility extends to 
requesting evidence from any new source identified by the 
Veteran, and if that evidence is not new and material, the claim 
is not reopened, and VA has no further duties to the Veteran with 
respect to that particular claim.  VA does not have a duty to 
provide the Veteran a VA examination if the claim is not 
reopened.  The VCAA explicitly stated that, regardless of any 
assistance provided to the claimant, new and material evidence 
must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his claim.  Since 
no new and material evidence has been submitted in conjunction 
with the recent claim, an examination is not required.   

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran claims his conditions are due to his military 
service.  Specifically, the Veteran contends he has skin rashes 
and purple spots as a result of herbicide exposure in Vietnam.  
He claims his stomach ulcer symptomatology began in the military, 
although not formally diagnosed until February 1970, two years 
after separation from the military.  He concedes he was born with 
bilateral hammertoes, but claims he was issued tight-fitting 
boots in the military and spent months in the jungle and back 
waters of Vietnam permanently aggravating his condition.

All of these claims were denied by the RO multiple times in 
October 1969, September 1983, March 1994, October 1998, July 2003 
and January 2004.  The Veteran's skin condition was denied 
because the medical evidence did not indicate any skin diagnoses 
presumptively linked to herbicide exposure, nor was there medical 
evidence of any other skin diagnosis related to any incident of 
his military service.  In July 2003, the RO declined reopening 
the Veteran's skin claim finding no new and material evidence had 
been submitted.  The Veteran's feet and ulcer claims were denied 
because the preponderance of the medical evidence was against a 
finding that the Veteran's pre-existing hammertoes were 
aggravated beyond the natural progression of the disease by any 
incident of his military service or that the Veteran's stomach 
ulcers are related to his military service.  The RO last denied 
the feet and ulcer claims in January 2004 finding no new and 
material evidence had been submitted.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  No correspondence was 
received from the appellant within the appeal period.  Therefore, 
the July 2003 and January 2004 rating decisions are final.

At the time of the July 2003 decision, the record included 
service treatment records confirming the Veteran entered the 
military with pre-existing bilateral feet conditions, to include 
pes cavus and pes planus, but were otherwise negative for 
complaints, treatment or diagnoses of any skin, stomach or foot 
condition.  The record also included a September 1969 VA 
examination indicating the Veteran had very marked hammer toes 
since birth, but did not suffer from serious symptoms at that 
time and had no trouble while in the Navy.  Private treatment 
records indicate the Veteran's past medical history included a 
gastric ulcer in February 1970.  

At the time of the January 2004 decision, the record additionally 
included statements from private physician Dr. Horecki dated 
August 2003 and October 2003 indicating the Veteran suffers from 
severe peptic ulcer disease that it was a life-long problem for 
him since 1970 and that it is likely his symptoms began while he 
was still in the military.  

Potentially relevant evidence received since July 2003 and 
January 2004 include: (1) a May 2005 statement from Dr. Horecki; 
(2) 1980s private treatment records from Dr. Albert, a private 
podiatrist; (3) VA outpatient treatment records from 2007 to 
2009; and (2) the Veteran's lay statements.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims he has a skin condition related to in-
service herbicide exposure.  The Veteran also claims his pre-
existing bilateral foot disability was aggravated by his military 
service and his peptic ulcer disease began while he was in the 
military.  

The RO denied the Veteran's three claims primarily on a lack of 
probative medical evidence linking the Veteran's skin, ulcer and 
feet conditions to his military service, to include as due to 
herbicide exposure or on a theory of aggravation of a pre-
existing condition.  Accordingly, for evidence to be new and 
material in this matter, it would have to tend to show the 
Veteran has current diagnoses that were aggravated or otherwise 
incurred in service.

With regard to the Veteran's ulcers and feet, the Board finds the 
new evidence does provide medical opinions indicating diagnoses 
and suggesting the possibility of a nexus to service.  

Specifically, the Veteran, in support of his stomach ulcer claim, 
submitted an additional statement from his private doctor Dr. 
Horecki indicating in a May 2005 statement that the Veteran has a 
history of chronic dyspepsia and documented peptic ulcer disease 
in the past.  Dr. Horecki further indicates the Veteran dates the 
onset of these symptoms to the time he was in the military and, 
from that information, Dr. Horecki opines that "it is more 
likely than not that these symptoms were precipitated by his 
military service."  It is unclear whether Dr. Horecki reviewed 
any records in rendering his opinion, but clearly his opinion 
raises a reasonable possibility of substantiating the Veteran's 
stomach ulcer claim and, therefore, the Board finds the claim may 
be reopened.

Similarly, in regard to the Veteran's bilateral foot claim, VA 
outpatient treatment records include treatment and diagnoses of 
numerous foot conditions, to include pes cavus, callus, verrucae 
plantaris, claw toes, and metatarsalgia.  A June 2007 VA 
outpatient treatment record further indicates the Veteran's 
military boots "could have aggravated and caused more increase 
in pain to the hammertoes, but...this condition was not totally 
caused by the use of boots."  A January 2008 VA outpatient 
treatment record includes a nurse notation of the Veteran's 
contention that he served in the jungle and back waters in the 
military "which caused his hammer toes on both feet."  These 
notations are not dispositive, but they raise a reasonable 
possibility of substantiating the Veteran's bilateral foot claim 
and, therefore, the Board finds the claim may be reopened.

In contrast, the new evidence merely indicates current treatment 
of spots and sores on the Veteran's face, scalp and upper torso, 
as well as a diagnosis of seborrheic keratoses.  A May 2007 VA 
outpatient treatment record indicates the Veteran believes these 
spots are due to Agent Orange exposure, but no medical 
professional offered any specific nexus opinion.  Indeed, none of 
the new private or VA medical records includes any sort of nexus 
opinion with regard to the Veteran's skin condition.

With regard to presumptive service connection, a "presumption" 
exists under the laws and regulations pertaining to Agent Orange 
exposure. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) 
and 3.309(e). That is, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is no 
evidence of such disease during the period of service. A veteran 
is presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service. 
See 38 U.S.C.A. § 1116(f) (West 2002).   

Chloracne is a skin condition included on the list of diseases 
associated with Agent Orange exposure. See 38 C.F.R. § 3.309(e).  
No other skin condition is included on the list of diseases 
associate with Agent Orange exposure.  Id.

In this case, the new evidence does not show a diagnosis of 
chloracne so the presumption is inapplicable.  

The fact that the Veteran had sores and purple spots on his face, 
scalp and upper torso was already well documented in the medical 
evidence previously in the file.  Rather, the RO denied the 
Veteran's claim because he did not have a diagnosed skin 
condition presumptively linked to herbicide exposure nor did any 
medical professional ever opine that any current skin diagnosis 
was related to his military service.  

The additional medical evidence submitted merely show the 
Veteran's continuing treatment for his skin complaints.

As to the Veteran's own statements, he has not demonstrated he 
has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation. His lay opinion that his skin condition is a result of 
in-service Agent Orange exposure is not competent evidence, and 
cannot be deemed "material" for purposes of reopening the 
Veteran's claim. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is required. 
Lay assertions are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

With regard to the skin claim, no competent evidence received 
since July 2003 relates to the unestablished fact necessary to 
substantiate the claim. That is, no additional evidence received 
shows the Veteran has a current skin condition related to Agent 
Orange exposure or any other incident of his military service. 
The circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992). The point has been 
reached in this case "where it can be said that, all things being 
equal, the evidence being proffered has been fairly considered 
and that further rearticulation of already corroborated evidence 
is, indeed, cumulative." Paller, 3 Vet. App. at 538. The RO has 
previously considered extensive medical evidence documenting the 
appellant's medical history and complaints and denied this claim.

Accordingly, the additional evidence received is not new and 
material and the skin claim may not be reopened. Until the 
Veteran meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a skin condition, claimed 
as due to herbicide exposure, has not been submitted and, 
therefore, the claim may not be reopened.  

As new and material evidence has been received to reopen the 
claim for service connection for stomach ulcers, the claim is 
reopened, and, to that extent only, the appeal is granted.

As new and material evidence has been received to reopen the 
claim for service connection for bilateral foot disability, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

The Veteran claims his stomach ulcers, which were formally 
diagnosed in the early 1970s, two years after separation from the 
military, began during his active duty.  Specifically, the 
Veteran claims stomach symptomatology began in the military, but 
was not formally diagnosed or treated as gastric ulcers and 
peptic ulcer disease until two years after he left the military.

With regard to his bilateral feet, the Veteran concedes he was 
born with hammer toes.  He claims, however, that his feet were 
asymptomatic prior to his military service and due to tight-
fitting boots and marching through water and jungles in Vietnam, 
his feet were aggravated beyond the natural progression of the 
condition causing multiple other problems with his feet.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran's service treatment records indicate 
the Veteran entered the military with bilateral pes cavus, grade 
III, but not considered disabling.  Pes planus was also noted.  
The service treatment records are otherwise silent as to any 
complaints, treatment or diagnoses of any stomach or foot 
problem. 

After service, it is clear the Veteran has a lengthy medical 
history with regard to both his feet and his stomach.  Stomach 
ulcers are noted as early as February 1970, less than two years 
after separation from the military.  The Veteran's hammertoes 
were noted in a September 1969 VA examination, but at that time 
the Veteran claimed he has no serious symptoms from the condition 
and his feet caused no problems for him while in the Navy.  
Private treatment records from the 1980s and VA outpatient 
treatment records from 2007 to 2009, however, show more 
significant symptomatology associated with the Veteran's feet. 

In support of his claim, the Veteran submitted multiple 
statements from his private physician, Dr. Horecki, indicating 
the Veteran's peptic ulcer disease dates back to the 1970s, but 
very likely began prior to that time, in the military.  In these 
statements, the latest dated May 2005, it appears the Veteran is 
a long-standing patient of Dr. Horecki, but treatment records are 
not currently in the claims file.  The RO should make efforts to 
ensure all identified private treatment records are obtained and 
associated with the claims file.

Similarly, the medical evidence indicates the Veteran's feet may 
have worsened over time due to in-service factors.  The Veteran's 
private physician, Dr. Albert, in an August 1983 statement merely 
indicate the Veteran's hammertoes "worsened" over time, but 
noted the Veteran's post-service occupational employment as a 
significant factor.  

VA outpatient treatment records, in contrast, note the Veteran's 
military service as a possible factor.  In June 2007, for 
example, the Veteran's VA podiatrist diagnosed the Veteran with 
pes cavus and hammertoes bilaterally indicating the Veteran's 
military boots "could have aggravated" the Veteran's 
hammertoes, but at the same time the VA podiatrist did not 
believe his condition was "totally caused by the use of boots."  

A January 2008 VA outpatient treatment notation by a VA nurse 
notes the Veteran's in-service duties in the jungle and back 
waters of Vietnam that "caused his feet to be bad and they gave 
him the wrong size shoe which caused his hammer toes on both 
feet."  The notation appears to be based on the Veteran's 
reported history and, as indicated above, is inconsistent with 
some of the medical evidence of record.  Most significantly, it 
is clear the Veteran's hammer toes were not caused by the 
Veteran's military service, but rather were present at birth.  
Rather, the Veteran is claiming his pre-existing condition was 
aggravated by his military service.  

Accordingly, the medical opinions of record are not dispositive 
because they are not based on a full and accurate factual 
background of this case, but they do warrant the need for further 
medical examination and opinion with the regard to the etiology 
of the Veteran's conditions.  VA examinations are indicated.

The Board further finds noteworthy that the Veteran is in receipt 
of, among other things, the Combat Action Ribbon.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during combat 
are to be presumed if consistent with the time, place and 
circumstances of such service. However, 38 U.S.C.A. § 1154(b) can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

Accordingly, in this case, the Board accepts the Veteran's 
recollection of in-service conditions of marching in Vietnam 
through jungles and back waters.  The medical evidence, however, 
must still relate the Veteran's current disabilities to those 
recollections.  Again, VA examinations are indicated below.

The RO should also take this opportunity to obtain VA outpatient 
treatment records from February 2009 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for 
his conditions on appeal from the VA medical 
system in Tomah, Wisconsin from February 2009 
to the present. All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available

2.  The RO should make an attempt to obtain 
the Veteran's identified private treatment 
records, specifically from Dr. Horecki. The 
RO should specify that actual treatment 
records, as opposed to summaries, are needed. 
All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.

3. After obtaining the above records, to the 
extent available, schedule the Veteran for 
appropriate examinations for the claimed 
conditions of stomach ulcers and bilateral 
foot conditions to determine the extent and 
likely etiology of any gastrointestinal and 
bilateral feet condition(s) found, 
specifically addressing the following:

*	Whether the Veteran's bilateral feet 
condition(s) pre-existed service and if 
so whether the condition(s) was(were) 
aggravated beyond the normal progression 
of the illness due to any incident of 
service, to include tight-fitting boots 
and marching through jungles and back 
waters in Vietnam. 
*	Whether any found gastrointestinal 
diagnosis is related to the Veteran's 
military service in light of the 
February 1970 diagnosis of gastric 
ulcers occurring less than two years 
after separation from the military.  

The claims folder must be reviewed by the 
examiners, to include a copy of this 
Remand, and the examiners should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically that of Dr. Horecki and the 
VA outpatient treatment records.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  The RO should then readjudicate the 
Veteran's claims. If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


